Case  Case 7:20-cr-00869
 Case7:20-cr-00869
      7:20-cr-00869      Document
                    Document
                     Document53-1   58 Filed on
                                  *SEALED*
                              16 *SEALED*       07/07/20
                                              Filed
                                             Filed       in TXSD
                                                    on06/16/20
                                                   on  07/01/20      Page 1
                                                               ininTXSD
                                                                    TXSD    of 4 11ofof44
                                                                           Page
                                                                          Page




*           ARTEMIO VILLARREAL, JR.



    *7/1/2020 cr
Case  Case 7:20-cr-00869
 Case7:20-cr-00869
      7:20-cr-00869      Document
                    Document
                     Document53-1   58 Filed on
                                  *SEALED*
                              16 *SEALED*       07/07/20
                                              Filed
                                             Filed       in TXSD
                                                    on06/16/20
                                                   on  07/01/20      Page 2
                                                               ininTXSD
                                                                    TXSD    of 4 22ofof44
                                                                           Page
                                                                          Page
Case  Case 7:20-cr-00869
 Case7:20-cr-00869
      7:20-cr-00869      Document
                    Document
                     Document53-1   58 Filed on
                                  *SEALED*
                              16 *SEALED*       07/07/20
                                              Filed
                                             Filed       in TXSD
                                                    on06/16/20
                                                   on  07/01/20      Page 3
                                                               ininTXSD
                                                                    TXSD    of 4 33ofof44
                                                                           Page
                                                                          Page




                                         XXXXXXXXXX ARTEMIO VILLARREAL, JR.
Case  Case 7:20-cr-00869
 Case7:20-cr-00869
      7:20-cr-00869      Document
                    Document
                     Document53-1   58 Filed on
                                  *SEALED*
                              16 *SEALED*       07/07/20
                                              Filed
                                             Filed       in TXSD
                                                    on06/16/20
                                                   on  07/01/20      Page 4
                                                               ininTXSD
                                                                    TXSD    of 4 44ofof44
                                                                           Page
                                                                          Page




                                          xxxxxxxxxxxxx ARTEMIO VILLARREAL, JR.
